This action was filed in the lower court to enjoin the maintenance of an action for the appointment of a receiver for the Specialty Furniture Company. The receiver was appointed by the trial court, and the Specialty Furniture Company appealed to this court. The appeal is entitled The Specialty FurnitureCompany v. Rusche et al., No. 26,678, ante 184, which was affirmed by this court on the 19th day of March, 1937. The affirmance of that case necessarily requires the same action in this case.
Judgment is affirmed.